Case 2:19-bk-14989-WB      Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12         Desc
                           Main Document    Page 1 of 103


 1    STEVEN M. SPECTOR (SBN: 51623)
         sspector@buchalter.com
 2    ANTHONY J. NAPOLITANO (SBN: 227691)
         anapolitano@buchalter.com
 3    BUCHALTER, A Professional Corporation
      1000 Wilshire Boulevard, Suite 1500
 4    Los Angeles, CA 90017-2457
      Telephone: (213) 891-0700
 5    Facsimile:: (213) 896-0400
 6    ADAM H. FRIEDMAN (pro hac vice to be filed)
         afriedman@olshanlaw.com
 7    OLSHAN FROME WOLOSKY LLP
      1325 Avenue of the Americas
 8    New York, NY 10019
      Telephone: (212) 451-2216
 9    Facsimile: (212) 451-2222
10    Attorneys for secured creditor
      HILLAIR CAPITAL MANAGEMENT, LLC
11
                             UNITED STATES BANKRUPTCY COURT
12
                              CENTRAL DISTRICT OF CALIFORNIA
13
                                     LOS ANGELES DIVISION
14

15
     In re                                      Lead Case No. 2:19-bk-14989-WB
16
     SCOOBEEZ, INC., et al.                     Chapter 11
17
                       Debtors and Debtors in   (Jointly Administered with
18                     Possession.              Case Nos. 2:19-bk-14991; 2:19-bk-14997)

19
     Affects:                                   DECLARATION OF SCOTT D.
20                                              KAUFRMAN IN SUPPORT OF
             All Debtors                        HILLAIR CAPITAL MANAGEMENT,
21                                              LLC’S NOTICE OF MOTION AND
             SCOOBEEZ, INC., only               OMNIBUS MOTION FOR ENTRY OF
22                                              ORDER AUTHORIZING
             SCOOBEEZ GLOBAL, INC. only
                                                EXAMINATIONS PURSUANT TO
23
             SCOOBUR, LLC only                  FEDERAL RULE OF BANKRUPTCY
24                                              PROCEDURE 2004

25                                              [Motion and Declaration of Steven Spector
                                                concurrently filed.]
26
                                                [No Hearing Required Per Local
27                                              Bankruptcy Rule 2004-1(d)]
28
                                                1

     BN 36428200V3
Case 2:19-bk-14989-WB        Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12                 Desc
                             Main Document    Page 2 of 103


 1                            DECLARATION OF SCOTT D. KAUFMAN

 2           I, Scott D. Kaufman, hereby declare, as follows:

 3           1.      I am a member and co-founder of Hillair Capital Management LLC and Hillair

 4   Capital Advisors LLC, the general partner of Hillair Capital Investments LP (collectively,

 5   “Hillair”), senior secured creditor of Scoobeez, Inc., a California corporation, debtor in the above-

 6   captioned chapter 11 bankruptcy case (“Scoobeez”), and its affiliated debtors, Scoobeez Global,

 7   Inc., an Idaho corporation (formerly known as ABT Holdings, Inc.) (“Scoobeez Global”) and

 8   Scoobur, LLC, a California limited liability company (“Scoobur”) (collectively, the “Debtors”).

 9           2.      I submit this declaration in support of Hillair’s concurrently filed Omnibus Motion

10   for Entry of Order Authorizing Examinations Pursuant to Federal Rule of Bankruptcy Procedure

11   2004 (the “Motion”). The following facts are true to the best of my own personal knowledge,

12   except where stated on information and belief, and as to those facts, I believe them to be true. If

13   called as a witness, I could and would testify competently to the facts set forth herein.

14           3.      As it relates to the Debtors, I am one of the individuals at Hillair responsible for

15   overseeing and managing the Debtors’ credit facility. Additionally, as part of my duties at

16   Hillair, I am one of the custodians of the books, correspondence, agreements, records, files and

17   other banking-related documents maintained at Hillair as they pertain to the Debtors.

18           4.      In the ordinary course of Hillair’s business and consistent with its policies and

19   procedures, a record of all contracts and agreements to which Hillair is a party is maintained by

20   Hillair, along with written and computerized records of all sums loaned or advanced to customers,

21   payments made, interest and other charges of the balance owing (collectively, the “Records”). I

22   am informed and believe that (i) the Records constitute writings taken or made and kept in the

23   course of the regularly conducted business activity of Hillair; (ii) it is the regular practice of

24   Hillair to have these Records made, kept, and preserved; (iii) such Records are made at or near

25   the time of the acts or events recorded, by employees or contractors of Hillair with a business

26   duty to do so; and (iv) the Records are made by, or are made from information transmitted by,

27   employees or contractors of Hillair who have personal knowledge of the acts and events recorded

28
                                                       1
                               DECLARATION OF SCOTT D. KAUFMAN IN SUPPORT OF
                            OMINBUS MOTION FOR BANKRUPTCY RULE 2004 EXAMINATION
     BN 36428200V3
Case 2:19-bk-14989-WB        Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12              Desc
                             Main Document    Page 3 of 103


 1   in such Records and with a business duty to so record such acts and events. Hillair operates in

 2   reliance upon these procedures.

 3           5.      I have access to Hillair’s Records, either through Hillair’s computer systems or in

 4   hard-copy files maintained in my office or in the offices of Hillair’s personnel from whom I can

 5   obtain the business records. To the best of my abilities and resources, I have reviewed Hillair’s

 6   applicable books, documents, and records relating to the Debtors.

 7           6.      Based upon my role as a co-founding partner of Hillair and my duties and

 8   responsibilities in that role, I am sufficiently acquainted with the method and manner of

 9   preparation and maintenance of the business records of Hillair for the relevant time period. As of

10   the date of this Declaration, I have reviewed the Records relating to Hillair’s dealings with the

11   Debtors in connection with the Debtors’ outstanding obligatins owing to Hillair. By virtue of my

12   personal involvement in this matter and with the transactions at issue, and in reviewing the

13   documents and correspondence by, between and among Hillair and the Debtors, I affirm the

14   documents referred to herein and attached as exhibits to be authentic business records of Hillair,

15   and I know the following to be true.

16           A.      Hillair provides Secured Financing to the Debtors.
17           7.      On October 7, 2016, Scoobeez Global and Hillair entered into that certain

18   Securities Purchase Agreement (the “First SPA”). Under the First SPA, Scoobeez Global issued

19   to Hillair its 8% Senior Secured Convertible Debenture Due October 1, 2018 in the principal sum

20   of $5,800,000 due on October 1, 2018 (the “First Debenture”).

21           8.      On January 30, 2017, Scoobeez Global and Hillair entered into that certain

22   Securities Purchase Agreement (the “Second SPA”). Under the Second SPA, Scoobeez Global

23   issued to Hillair its 8% Senior Secured Convertible Debenture Due January 1, 2019 in the

24   principal sum of $8,584,000 (the “Second Debenture”) due on or before January 1, 2019 (the

25   “Maturity Date”).

26           9.      The Second Debenture includes the obligations of Scoobeez Global to Hillair due

27   under the First Debenture.

28
                                                      2
                               DECLARATION OF SCOTT D. KAUFMAN IN SUPPORT OF
                            OMINBUS MOTION FOR BANKRUPTCY RULE 2004 EXAMINATION
     BN 36428200V3
Case 2:19-bk-14989-WB        Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12              Desc
                             Main Document    Page 4 of 103


 1           10.     On October 7, 2016, the Debtors entered into that certain Subsidiary Guarantee in

 2   favor of Hillair. Under the Subsidiary Guarantee, Scoobeez and Scoobur, jointly and severally,

 3   unconditionally guaranteed the repayment of Scoobeez Global’s obligations to Hillair.

 4           11.     To secure repayment of all obligations owing to Hillair, on October 7, 2016, the

 5   Debtors, jointly and severally, executed a Security Agreement. The Security Agreement granted

 6   Hillair a security interest in substantially all of the assets of the Debtors, including accounts

 7   receivable and the proceeds thereof. Hillair duly perfected its security interest in the assets by
 8   filing UCC-1 financing statements as follows: (a) as to Scoobeez Global, a financing statement
 9   was filed with the Idaho Secretary of State on October 11, 2016, as File No. B-2016-1183112-1;
10   (b) as to Scoobeez, a financing statement was filed with the California Secretary of State on
11   October 11, 2016 as File No. 16-7550581531; (c) as to Scoobur, a financing statement was filed
12   with the California Secretary of State on October 11, 2016 as file no. 16-7550581210.
13           B.      The Debtors defaults on their obligations owing to Hillair.
14           12.     Events of monetary and non-monetary default by the Debtors under both the
15   Second Debenture and the Subsidiary Guarantee have occurred, and continue to occur.
16   Specfically, the Debtors failed to pay the entire amount due and owing to Hillair under the
17   Second Debenture on the Maturity Date.
18           13.     Other significant defaults include but are not limited to: (i) the incurrence of
19   indebtedness greater than the agreed maximum as referenced in Section 7(a) of the Second
20   Debenture without the prior written consent of Hillair; (ii) the failure to make Periodic
21   Redemption Payments and the failure to pay accrued interest thereon; (iii) the failure to make
22   Quarterly Interest Payments; and (iv) suffering a material adverse change in its financial
23   condition which has impaired its ability to perform under the Second SPA and Second Debenture.
24           14.     As a result of the Debtors’ failure to pay the obligations owing to Hillair by the
25   Maturity Date, Hillair sent a notice of default and demand for payment to Scoobeez Global (the
26   “Default Letter”). Scoobeez has failed and refused, and continues to fail and refuse, to pay the
27   sums due thereunder or any part thereof.
28
                                                     3
                               DECLARATION OF SCOTT D. KAUFMAN IN SUPPORT OF
                            OMINBUS MOTION FOR BANKRUPTCY RULE 2004 EXAMINATION
     BN 36428200V3
Case 2:19-bk-14989-WB        Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12               Desc
                             Main Document    Page 5 of 103


 1            15.    As a result, there is due, owing and unpaid to Hillair by the Debtors the principal

 2   sum of $11,153,098, plus accrued and accruing unpaid interest, late charges, and legal fees

 3   together with other miscellaneous charges set forth in the Second Debenture.

 4            C.     The Debtors’ most recent annual report reveals a significant number
                     of financial issues affecting the company.
 5
              16.    Scoobeez Global’s shares are publically traded on the OTC Market “Pink Sheets”.
 6
     As a publicly traded company, Scoobeez Global files reports pursuant to the Pink Basic
 7
     Disclosure Guidelines. Scoobeez Global’s most recent annual report is dated April 12, 2019 for
 8
     the year ending December 31, 2018 (the “2018 Annual Report”). A true and correct copy of the
 9
     2018 Annual Report is attached hereto as Exhibit 1.
10
              17.    In their 2018 Annual Report, Note 10 to the Debtors’ Consolidated Financial
11
     Statements discloses the Debtors’ obligations owing to Hillair. The Debtors state:
12
              [T]he Company recently conducted due diligence and found inconsistencies in the
13            total balances of the Note documents that Hillair has provided. The Company is
              in the process of working with Hillair to identify the correct amount of the
14            combined loans, as the terms were negotiated and signed electronically by the
15            prior CFO, with whom the Company is in current litigation. There may be a
              markdown of the total amount of the Loan due to moneys missing and/or
16            renegotiating of the entire note.

17   However, this statement is false. This statement in a public securities filing is astonishing and

18   false.   The “note documents” were not signed by the “former CFO” (i.e., Imran Firoz)

19   electronically or in any other manner. The note documents were signed by Shahan Ohanessian.

20            18.    Moreover, the Debtors are not “working with” Hillair to “identify the correct

21   amount of the combined loans” nor is there a “markdown” or any “money missing.”

22            19.    On March 19, 2019, Hillair sent the Default Letter to the Debtors formally placing

23   them on notice and demanding payment. On March 26, 2019, counsel for Scoobeez Global sent a

24   letter to Hillair acknowledging the receipt of the Default Letter.

25            20.    Under the Pink Sheet Guidelines, the Default Letter constituted a material

26   corporate event requiring a public disclosure filing. This disclosure was required by March 25,

27   2019 at the latest. Hillair has searched the public records and found no such disclosure.

28
                                                       4
                               DECLARATION OF SCOTT D. KAUFMAN IN SUPPORT OF
                            OMINBUS MOTION FOR BANKRUPTCY RULE 2004 EXAMINATION
     BN 36428200V3
Case 2:19-bk-14989-WB           Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12             Desc
                                Main Document    Page 6 of 103


 1           21.     Similarly, the filing of a bankruptcy petition is a material event which requires

 2   public company disclosure. The Debtors did not timely make the required public disclosures of

 3   their bankruptcy filing.

 4           D.      The formation of the Debtors’ affiliate, Scoobeez Deliveries, Inc.
 5           22.     Hillair recently discovered that the Debtors or their insiders have incorporated a

 6   new entity called Scoobeez Deliveries, Inc., a California corporation (“Scoobeez Deliveries”), on

 7   April 3, 2019—less than a month prior to the commencement of the Debtors’ bankruptcy cases.

 8   A copy of the Articles of Incorporation for this entity is attached hereto as Exhibit 2.

 9           23.     The existence of this entity (which is required to execute a guaranty in favor of

10   Hillair under the Guaranty Agreement) was not disclosed to Hillair (or the Debtors’ public

11   shareholders in securities filings) and raises many red flags.

12           E.      The Debtors’ former CFO’s Whistleblower Report.
13           24.     During the time that financing was provided to Scoobeez, Hillair dealt with the

14   Debtors’ CFO, Imran Firoz. On March 15, 2017, Firoz, sent a twenty-five page unsolicited report

15   (the “Whistleblower Report”) to the Board of Directors of ABT Holdings, Inc. n/k/a Scoobeez

16   Global, of which Hillair was a member, outlining various actions taking by the Debtors’ majority

17   shareholder and CEO resulting in the misappropriation of $1.7 million in funds of the Debtor

18   among other things. A true and complete copy of the Whistleblower Report is attached hereto

19   Exhibit 3.

20           25.     On February 7, 2019, Firoz filed a Cross-Complaint for, among other things,

21   breach of fiduciary duty, breach of contract, wrongful termination, retaliation, and conversion in

22   the state court action designated as Firoz v. Scoobeez Global, Inc., et al., Case No. EC067690

23   (L.A. Sup. Ct.).    A true and complete copy of the Cross-Complaint is attached hereto as

24   Exhibit 4.

25           26.     Further, the misappropriation of these funds resulted in the Debtors’ inability to

26   pay Hillair as well as an entity called Avitus, Inc.—an entity that made payroll advances. By

27   virtue of Scoobeez’ Pink Sheets Disclosure, Hillair became aware of a lawsuit filed by a payroll

28   service company called Avitus. Hillair obtained a copy of the lawsuit from the public records of
                                                   5
                               DECLARATION OF SCOTT D. KAUFMAN IN SUPPORT OF
                            OMINBUS MOTION FOR BANKRUPTCY RULE 2004 EXAMINATION
     BN 36428200V3
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12   Desc
                        Main Document    Page 7 of 103
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12      Desc
                        Main Document    Page 8 of 103




                               EXHIBIT 1




                                                               Exhibit 1, Page 000007
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 9 of 103




                                                               Exhibit 1, Page 000008
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 10 of 103




                                                               Exhibit 1, Page 000009
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 11 of 103




                                                               Exhibit 1, Page 000010
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 12 of 103




                                                               Exhibit 1, Page 000011
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 13 of 103




                                                               Exhibit 1, Page 000012
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 14 of 103




                                                               Exhibit 1, Page 000013
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 15 of 103




                                                               Exhibit 1, Page 000014
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 16 of 103




                                                               Exhibit 1, Page 000015
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 17 of 103




                                                               Exhibit 1, Page 000016
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 18 of 103




                                                               Exhibit 1, Page 000017
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 19 of 103




                                                               Exhibit 1, Page 000018
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 20 of 103




                                                               Exhibit 1, Page 000019
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 21 of 103




                                                               Exhibit 1, Page 000020
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12      Desc
                        Main Document    Page 22 of 103




                                                               Exhibit 1, Page 000021
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 23 of 103




                                                               Exhibit 1, Page 000022
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 24 of 103




                                                               Exhibit 1, Page 000023
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 25 of 103




                                                               Exhibit 1, Page 000024
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 26 of 103




                                                               Exhibit 1, Page 000025
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12      Desc
                        Main Document    Page 27 of 103




                                                               Exhibit 1, Page 000026
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 28 of 103




                                                               Exhibit 1, Page 000027
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 29 of 103




                                                               Exhibit 1, Page 000028
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12      Desc
                        Main Document    Page 30 of 103




                                                               Exhibit 1, Page 000029
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 31 of 103




                                                               Exhibit 1, Page 000030
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 32 of 103




                                                               Exhibit 1, Page 000031
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 33 of 103




                                                               Exhibit 1, Page 000032
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 34 of 103




                                                               Exhibit 1, Page 000033
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12      Desc
                        Main Document    Page 35 of 103




                                                               Exhibit 1, Page 000034
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 36 of 103




                               EXHIBIT 2




                                                                Exhibit 2, Page 000035
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 37 of 103




                                                               Exhibit 2, Page 000036
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 38 of 103




                               EXHIBIT 3




                                                                Exhibit 3, Page 000037
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 39 of 103




                                                               Exhibit 3, Page 000038
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12      Desc
                        Main Document    Page 40 of 103




                                                               Exhibit 3, Page 000039
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 41 of 103




                                                               Exhibit 3, Page 000040
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 42 of 103




                                                               Exhibit 3, Page 000041
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 43 of 103




                                                               Exhibit 3, Page 000042
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 44 of 103




                                                               Exhibit 3, Page 000043
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 45 of 103




                                                               Exhibit 3, Page 000044
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 46 of 103




                                                               Exhibit 3, Page 000045
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 47 of 103




                                                               Exhibit 3, Page 000046
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 48 of 103




                                                               Exhibit 3, Page 000047
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 49 of 103




                                                               Exhibit 3, Page 000048
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 50 of 103




                                                               Exhibit 3, Page 000049
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 51 of 103




                                                               Exhibit 3, Page 000050
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 52 of 103




                                                               Exhibit 3, Page 000051
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 53 of 103




                                                               Exhibit 3, Page 000052
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 54 of 103




                                                               Exhibit 3, Page 000053
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 55 of 103




                                                               Exhibit 3, Page 000054
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 56 of 103




                                                               Exhibit 3, Page 000055
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12      Desc
                        Main Document    Page 57 of 103




                                                               Exhibit 3, Page 000056
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12      Desc
                        Main Document    Page 58 of 103




                                                               Exhibit 3, Page 000057
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 59 of 103




                                                               Exhibit 3, Page 000058
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 60 of 103




                                                               Exhibit 3, Page 000059
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 61 of 103




                                                               Exhibit 3, Page 000060
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 62 of 103




                                                               Exhibit 3, Page 000061
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 63 of 103




                                                               Exhibit 3, Page 000062
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 64 of 103




                                                               Exhibit 3, Page 000063
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 65 of 103




                                                               Exhibit 3, Page 000064
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 66 of 103




                                                               Exhibit 3, Page 000065
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 67 of 103




                                                               Exhibit 3, Page 000066
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 68 of 103




                               EXHIBIT 4




                                                                Exhibit 4, Page 000067
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 69 of 103




                                                               Exhibit 4, Page 000068
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 70 of 103




                                                               Exhibit 4, Page 000069
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 71 of 103




                                                               Exhibit 4, Page 000070
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 72 of 103




                                                               Exhibit 4, Page 000071
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 73 of 103




                                                               Exhibit 4, Page 000072
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 74 of 103




                                                               Exhibit 4, Page 000073
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 75 of 103




                                                               Exhibit 4, Page 000074
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 76 of 103




                                                               Exhibit 4, Page 000075
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 77 of 103




                                                               Exhibit 4, Page 000076
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 78 of 103




                                                               Exhibit 4, Page 000077
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 79 of 103




                                                               Exhibit 4, Page 000078
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 80 of 103




                                                               Exhibit 4, Page 000079
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 81 of 103




                                                               Exhibit 4, Page 000080
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 82 of 103




                                                               Exhibit 4, Page 000081
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12      Desc
                        Main Document    Page 83 of 103




                                                               Exhibit 4, Page 000082
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 84 of 103




                                                               Exhibit 4, Page 000083
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 85 of 103




                                                               Exhibit 4, Page 000084
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 86 of 103




                                                               Exhibit 4, Page 000085
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 87 of 103




                                                               Exhibit 4, Page 000086
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 88 of 103




                                                               Exhibit 4, Page 000087
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12      Desc
                        Main Document    Page 89 of 103




                                                               Exhibit 4, Page 000088
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 90 of 103




                                                               Exhibit 4, Page 000089
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 91 of 103




                                                               Exhibit 4, Page 000090
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 92 of 103




                                                               Exhibit 4, Page 000091
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 93 of 103




                                                               Exhibit 4, Page 000092
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 94 of 103




                                                               Exhibit 4, Page 000093
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 95 of 103




                                                               Exhibit 4, Page 000094
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 96 of 103




                                                               Exhibit 4, Page 000095
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 97 of 103




                                                               Exhibit 4, Page 000096
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 98 of 103




                                                               Exhibit 4, Page 000097
Case 2:19-bk-14989-WB   Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 99 of 103




                                                               Exhibit 4, Page 000098
Case 2:19-bk-14989-WB    Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 100 of 103




                                                                Exhibit 4, Page 000099
Case 2:19-bk-14989-WB    Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12       Desc
                        Main Document    Page 101 of 103




                                                                Exhibit 4, Page 000100
          Case 2:19-bk-14989-WB                     Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12                                     Desc
                                                   Main Document    Page 102 of 103
                                          PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
BUCHALTER, 1000 Wilshire Blvd, Suite 1500, Los Angeles, CA 90017
A true and correct copy of the foregoing document entitled (specify) DECLARATION OF SCOTT D. KAUFRMAN IN
SUPPORT OF HILLAIR CAPITAL MANAGEMENT, LLC’S NOTICE OF MOTION AND OMNIBUS MOTION FOR
ENTRY OF ORDER AUTHORIZING EXAMINATIONS PURSUANT TO FEDERAL RULE OF BANKRUPTCY
PROCEDURE 2004; will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
May 10, 2019        , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

     •    Alvin Mar alvin.mar@usdoj.gov
     •    Ashley M McDow amcdow@foley.com, sgaeta@foley.com;Ffarivar@foley.com;swilson@foley.com
     •    Rejoy Nalkara rejoy.nalkara@americaninfosource.com
     •    Anthony J Napolitano anapolitano@buchalter.com, IFS_filing@buchalter.com;salarcon@buchalter.com
     •    United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) May 10, 2019        , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.



                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) May 10, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
                                                                            Service information continued on attached page
I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

VIA COURIER
Presiding Judge
Hon. Julia W. Brand
U.S. Bankruptcy Court – Central District of California
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1382
Los Angeles, CA 90012




May 10, 2019                    Sandra I. Alarcon                                              /s/ Sandra I. Alarcon
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:19-bk-14989-WB                     Doc 37 Filed 05/10/19 Entered 05/10/19 14:57:12                                       Desc
                                                 Main Document    Page 103 of 103
VIA OVERNIGHT MAIL:

Debtor                                                         Debtor
Scoobeez, Inc.                                                 Debtor
3463 Foothill Blvd.                                            Scoobeez Global, Inc.
Glendale, CA 91214                                             3463 Foothill Blvd.
                                                               Glendale, CA 91214

Debtor                                                         U.S.Trustee’s Counsel
Scoobur LLC                                                    Alvin Mar
3463 Foothill Blvd.                                            915 Wilshire Boulevard, Ste 1850
Glendale, CA 91214                                             Los Angeles, CA 90017

Debtor’s Counsel                                               U.S. Trustee
Ashley M McDow                                                 U.S. Trustee
Foley & Lardner LLP                                            United States Trustee (LA)
555 South Flower Street                                        915 Wilshire Blvd, Suite 1850
Suite 3300                                                     Los Angeles, CA 90017
Los Angeles, CA 90071


EXAMINEES:


Nex Gen Financial                                              Scoobeez, Inc.
c/o David Neale, Esq.                                          Attn: Scott A. Sheikh, Esq., Agent for Service of Process
Levene, Neale, Bender, Yoo & Brill LLP                         396 S. Pasadena Avenue Pasadena, California 91105
10250 Constellation Blvd. Suite 1700
Los Angeles, CA 90067

Scoobeez Global, Inc.                                          Scoobur, LLC
Attn: Incorp Services, Inc., Agent for Service of              Attn: Agent for Service of Process
Process                                                        1814 Flower Street
1310 S. Vista Avenue, Suite 27                                 Glendale, CA 91201
Boise, ID 83705

Scoobeez Deliveries, Inc.                                      Shahan Ohanessian
Attn: George Voskanian, Agent for Service of                   c/o Scoobeez, Inc.
Process                                                        3463 Foothill Blvd.
12710 Oxnard Street                                            Glendale, CA 91214
North Hollywood, CA 91606

Shoushana Ohanessian                                           Nazareth Ohanessian
c/o Scoobeez, Inc.                                             c/o Scoobeez, Inc.
3463 Foothill Blvd.                                            3463 Foothill Blvd.
Glendale, CA 91214                                             Glendale, CA 91214




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
